IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2749 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 128 DB 2020
                                :
           v.                   :            Attorney Registration No. 80158
                                :
TRACY PAUL HUNT,                :            (Bucks County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 13th day of October, 2020, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Tracy Paul Hunt is suspended on

consent from the Bar of this Commonwealth for a period of six months. Respondent shall

comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board.

See Pa.R.D.E. 208(g).